United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                No. 19-3494
                        ___________________________

                             Mamadou Bella Balde,

                                             Petitioner

                                        v.

                 William P. Barr, United States Attorney General,

                                         Respondent
                                  ____________

                 Appeal from the Board of Immigration Appeals
                                ____________

                           Submitted: October 22, 2020
                            Filed: November 17, 2020
                                  [Unpublished]
                                  ____________

Before BENTON, SHEPHERD and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      An Immigration Judge denied asylum, withholding of removal, relief under
the Convention Against Torture, and humanitarian asylum to Mamadou Bella Balde.
The IJ found his testimony not credible due to several factual inconsistencies. The
Board of Immigration Appeals affirmed the IJ’s “detailed and reasoned”
determination, dismissing the appeal. Having jurisdiction under 8 U.S.C. §
1252(a)(1), this court denies the petition for review.
       “We review administrative findings of fact, including credibility
determinations, under the substantial-evidence standard.” Garcia v. Barr, 954 F.3d
1095, 1097 (8th Cir. 2020). “Under the substantial-evidence standard, we will affirm
findings of fact unless ‘any reasonable adjudicator would be compelled to conclude
to the contrary.’” Id., citing 8 U.S.C. § 1252(b)(4)(B).

      “An IJ may base a credibility determination on, among other things, the
      demeanor, candor, or responsiveness of the applicant or witness; the
      inherent plausibility of the applicant’s account; and the consistency
      between the applicant’s statements and the internal consistency of such
      statement, without regard to whether an inconsistency, inaccuracy, or
      falsehood goes to the heart of the applicant’s claim.”
Id. at 1098, citing 8 U.S.C.§§ 1158 (b)(1)(B)(iii), 1231(b)(3)(C). “When the BIA
has adopted and affirmed the IJ’s adverse credibility findings, we defer to those
findings if they are supported by specific, cogent reasons for disbelief.” Id.
(quotation omitted).

       The IJ found Balde not credible because he offered four contradictory identity
documents to show his birthdate, testified inconsistently about his educational
history, testified implausibly about his travel to the United States, tried to gain a visa
using a different birthdate, and changed his testimony about abuse he suffered and
his sexual identity. The BIA found no clear error. See Ali v. Holder, 686 F.3d 534,
538 (8th Cir. 2012) (affirming IJ’s adverse credibility determination based on
questionable identity documents and inability to establish birthdate).

       Balde offers rationalizations for each point but cannot show any reasonable
adjudicator would be compelled to find him credible. On appeal, Balde reiterates
the issues presented to the BIA. Although his rationalizations could be believed, he
does not present evidence compelling a reasonable adjudicator to believe him.




                                          -2-
       The BIA did not rule on Balde’s substantive case for asylum, withholding of
removal, CAT relief, or humanitarian asylum. Because the BIA found the IJ’s
credibility determination dispositive, this court cannot review these issues, instead
considering only whether the BIA erred in upholding the credibility determination.
See Ortega-Marroquin v. Holder, 640 F.3d 814, 820 (8th Cir. 2011), quoting SEC
v. Chenery Corp., 332 U.S. 194, 196 (1947) (“[A] reviewing court, in dealing with
a determination or judgment which an administrative agency alone is authorized to
make, must judge the propriety of such action solely by the grounds invoked by the
agency.”).

                                     *******


      The petition for review is denied.
                          ______________________________




                                        -3-